Citation Nr: 0030626	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  97-10 357	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for claimed chronic 
depression.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs








ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from November 1986 to 
November 1988 and from November 1990 to July 1991.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in October 1996.  

The veteran indicated on his March 1997 VA Form 9 that he 
would appear for a hearing before a local hearing officer.  
While the veteran was informed that a hearing had been 
scheduled, the veteran did not appear for that hearing.  No 
further hearing was requested.  



REMAND

The veteran has asserted that he suffers from major 
depression that was due to his periods of active duty.  As 
will be explained hereinbelow, the veteran's case must be 
remanded because the file does not contain all of the 
evidence required to decide the issue at this time.  

Initially, a review of the records on file shows that the 
veteran had some treatment for psychiatric problems at the 
Blue Ridge Hospital in Charlottesville, Virginia in 1986, 
prior to entrance into his first period of active duty.  
However, the records of this treatment are not on file.  On 
remand, the RO should take efforts to obtain copies of 
medical records of preservice treatment for psychiatric 
problems.  

The Board also notes that the file does not contain all of 
the available medical records from the veteran's second 
period of active duty.  Specifically noted is the absence of 
any record of the veteran having undergone an examination 
prior to entrance into active duty in November 1990.  
Additionally, the Board notes that service medical records 
show no treatment for psychiatric problems during the 
veteran's second period of active duty in spite of the 
veteran's assertions that he was treated for depression while 
stationed in the Persian Gulf and the actual records 
submitted by the veteran showing treatment he received for 
depression in May 1991 from the Kingdom of Saudi Arabia 
Ministry of Defense and Aviation Armed Forces Medical 
Services Department Hospital.  On remand, the RO should 
attempt to obtain any copies of medical records showing 
treatment for psychiatric problems in service.  

Furthermore, the Board finds that on his most recent VA 
examination in March 1998, it was noted that the veteran was 
still on medication for his psychiatric problems.  Any 
additional records showing ongoing psychiatric treatment 
which are not already on file should also be obtained.  

Following the development requested hereinabove, the veteran 
should be afforded another VA psychiatric examination.  The 
examiner should comment of the nature and likely etiology of 
the claimed psychiatric disorder.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  See Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000: 114 Stat. 2096).  

On remand, the RO must conduct further review and development 
consistent with the newly amended statutes.  This should 
include providing the veteran with notice of the required 
information and evidence necessary to substantiate his claim, 
affording the veteran the duty to assist in obtaining records 
and, when appropriate, affording the veteran a medical 
examination when such is necessary to make a decision on the 
claim.  Specific requirements regarding such notification and 
duty to assist are set forth in the newly amended provisions.  

Following review and development under the newly promulgated 
regulations, and  completion of any other indicated action, 
the RO should readjudicate the veteran's claims, applying the 
latest version of the law as discussed in 38 U.S.C.A. § 5107.  
See Veterans Claims Assistance Act of 2000 (Nov. 9, 2000: 114 
Stat. 2096).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim of 
service connection for depression.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him prior to service and 
since service for symptoms of a 
psychiatric disorder.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  
Records should also be requested from the 
Blue Ridge Hospital in Charlottesville, 
Virginia.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  

3.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine the nature and 
likely etiology of the claimed 
psychiatric disorder.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
in connection with the examination.  
Based on his/her review of the case, the 
examiner should express an opinion as to 
the medical probability that the veteran 
has current psychiatric disability due to 
disease or injury that was incurred in or 
aggravated by his period of service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report and 
then associated with the veteran's claims 
folder.  

4.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review the veteran's claim 
in light of any evidence submitted since 
the last SSOC in January 1999.  Due 
consideration should be given to all 
pertinent Court decisions, laws and 
regulations, including the newly enacted 
legislation as noted hereinabove.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is informed.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 6 -


